Citation Nr: 0110996	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
emphysema, claimed as secondary to tobacco use in service.

2.  Entitlement to service connection for the residuals of 
hypertension, claimed as secondary to tobacco use in service.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1955.

The issus now on appeal to the Board of Veterans' Appeals 
(Board) arise from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran timely perfected 
an appeal as to both issues.


FINDING OF FACT

In August 1999, the veteran asserted claims for service 
connection for the residuals of emphysema and hypertension as 
secondary to tobacco abuse in service; he has not claimed 
that either disability was present in service or within any 
applicable presumption period.  


CONCLUSION OF LAW

The claims for service connection for the residuals of 
emphysema and for hypertension, claimed as secondary to 
tobacco abuse in service, are without legal merit.  66 Fed. 
Reg. 18195 (April 6, 2001); 65 Fed. Reg. 7807-7809 (Feb. 16, 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 
U.S.C.A. §§ 1103, 1110, 1112 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which, among other things, redefines the obligations of 
VA with respect to the duty to assist in the development of 
evidence pertinent to a claim.  In this case, however, the 
Board finds that, even though the RO did not have the benefit 
of considering the explicit provisions of the VCAA, VA's duty 
to assist has been fulfilled.  In this regard, the RO has 
notified the veteran of the basis for the denial of his 
claim, and the veteran has had the opportunity to fully 
present his contentions and offer evidence in support 
thereof.  Further, the Board s aware of no development or 
notification action needed to resolve the issue on appeal.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The basic facts pertinent to both matters on appeal are not 
in dispute.  

The veteran underwent private examination in August 1976.  At 
that time, he stated that his health had essentially been 
excellent health his entire life, and his only known medical 
problem had been episodes of mild recurrent prostatitis.  He 
stated that he smoked cigarettes at parties.  He stated that 
he took no medications.  Examination of the chest and heart 
were normal.  An electrocardiogram (EKG) and chest x-ray were 
within normal limits.  The veteran's blood pressure was 
130/84.  The examiner stated that the veteran was a healthy 
middle-aged male with no apparent health problems.  The 
examiner also stated that it would be prudent for the veteran 
to have his blood pressure checked every six months because 
of his strong family history of cerebrovascular disease.  

In September 1978, the veteran sought private treatment for 
coryza.  The diagnosis was asthmatic bronchitis.  The 
examiner stated that the veteran continued to smoke and the 
examiner told the veteran to stop smoking permanently as he 
was probably in the process of developing chronic pulmonary 
insufficiency.

Private progress notes in 1989 note that the veteran was 
taking antihypertensive medication.  It was also noted that 
the veteran's hypertension was not well controlled.  A 
private progress note dated in July 1989 indicated that the 
veteran stopped smoking entirely.  In January 1994, a private 
chest x-ray study noted chronic obstructive pulmonary disease 
without evidence of acute cardiopulmonary disease.  
Subsequent private medical records note treatment for 
asthmatic bronchitis, bronchitis, emphysema, COPD and 
hypertension.  It was also noted that the veteran continued 
to smoke cigarettes.  

In August 1999, the veteran submitted informal claims, and in 
September 1999, he submitted formal claims, for service 
connection for the residuals of emphysema and hypertension, 
claimed as secondary to tobacco abuse in service.  

In a letter dated in September 1999, the veteran's private 
physician, Ronald A. Moore, M.D., stated that the above-
mentioned pulmonary and cardiovascular conditions are the 
result of nicotine addiction and cigarette abuse which 
started in service when the veteran was given cigarettes 
aboard ship in service.  The veteran also has submitted his 
own statements and statements of his wife, lifelong friends, 
and neighbors to the effect that he did not smoke prior to 
service, but that he developed the addiction in service and 
could never overcome it.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection also may presumed, 
for certain chronic diseases, such as hypertension, which 
develop to a compensable degree (10 percent for hypertension) 
within a prescribed period after discharge from service (one 
year for hypertension), even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

Here, however, the veteran is asserting only that that 
service connection for hypertension and is the result of 
tobacco use during service.  For claims filed prior to June 
10, 1998, service connection could be obtained for disability 
resulting from tobacco use in service if it were established 
that (1) the veteran acquired a chemical dependence on 
nicotine during service; and (2) his nicotine dependence 
caused his disability.  See VAOPGCPREC 19-97 (May 13, 1997).  
Effective June 10, 1998, however, 38 U.S.C.A. § 1103 
essentially bars service connection on the basis that a 
disease or injury is attributable to the use of tobacco 
products during service.  This provision applies to all 
claims filed after June 9, 1998, including the appellant's 
claim, which was filed in August 1999.  Therefore, service 
connection for the veteran's emphysema and hypertension on 
the basis of his tobacco use during service is legally 
prohibited.  See 66 Fed. Reg. 18195 (April 6, 2001); 65 Fed. 
Reg. 7807-7809 (Feb. 16, 2000). 

While the Board acknowledges that 38 U.S.C.A. § 1103 does not 
preclude establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116 
(and, thus, does not bar payment of compensation for tobacco 
related disability that are manifested or aggravated during 
service or are manifested to a compensable degree during any 
applicable presumptive period following service), the veteran 
has not advanced any such claim in the instant appeal.  

Furthermore, the only argument asserted by the veteran since 
the denial of his claim is that the law compensating veterans 
who filed claims for service connection for disabilities due 
to tobacco abuse prior to June 9, 1999, but not those who 
file such claims subsequent to that date, is discriminatory.  
See substantive appeal filed To the extent that the veteran 
is raising a constitutional issue, the Board declines to 
comment on such an issue.  Saunders v. Brown, 4 Vet. App. 
320, 326 (1993) (administrative agencies such as the Board 
are "entitled to pass on constitutional claims" (quoting 
Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 
544 (D.C. Cir. 1988)).

Under the circumstances of this case, the Board must conclude 
that there is no legal basis upon which to award the benefit 
sought. Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER 

The claims for service connection for the residuals of 
emphysema and for hypertension, each claimed as secondary to 
tobacco abuse in service, are denied as without legal merit.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

